DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claims 1 has been amended; support for claim 1 is found in Figure 3B.
Claims 2 and 6 have been cancelled.
Claims 1, 3-5, 7-17 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7-8, and 10-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2015/0303413 A1) in view of Su-Jin (KR-10-20160077871, machine translation is relied upon in the following rejection) and Fung et al. (US 20150104698-hereinafter Fung).

Regarding claim 1, Yun teaches a pouch type secondary battery comprising:

 sealing parts formed by adhering the case along outer peripheries of the electrode assembly (Yun Figure 2 [0049] first sealing sheet 122 and second sealing sheet 124); and
 folding parts formed entirely by folding the sealing parts of surfaces on which the electrode tabs are drawn to an outside of the case is not formed, the folding parts being configured not to protrude from the case in the thickness direction of the electrode assembly (Yun Figure 2),
wherein the folding part comprises a first folding state in which the folding part is folded 180 degrees by a half or less of an entire length thereof, and a second folding state in which the folding part is folded so as to completely come into contact with the case of the electrode assembly from the first folding state (Yoon Figures 2/6, two folds of the sealing portions causes the folded regions to come in contact with the electrode assembly).

Yun fails to teach:
 wherein a length of the folding part has a relationship with a thickness of the electrode assembly where the height is less than or equal to half the thickness of the electrode assembly,
wherein the folded folding part is attached to one surface of the case by an adhesive member, wherein distance W in which the case of surface on which the electrode tab is not formed and the folding part are adhered to each other via the adhesive member is less than the height H of the folded folding part and greater than nor equal to half of the height H of the folded folding part, and
wherein the adhesive member has a peel-off strength of 3 kgf/in or more measure by a T-peel test when curing for 2 hours


Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the adhesive member of Su-Jin between the folded part of Yun and the pouch casing such that the folded part is adhered to the casing. Although this modification still fails to teach the limitations wherein a length of the folding part has a relationship with a thickness of the electrode assembly where the height is less than or equal to half the thickness of the electrode assembly, and wherein distance W in which the case of surface on which the electrode tab is not formed and the folding part are adhered to each other via the adhesive member is less than the height H of the folded folding part and greater than nor equal to half of the height H of the folded folding part. These limitations are considered to be relative dimensions of the folded part and of the adhesive layer, therefore a skilled artisan would be able to change the folded part to be only half the thickness of the electrode assembly and apply the adhesive layer only to half the folded part. These changes that can be made by a skilled artisan would not cause the electrode assembly to function any differently therefore it is obvious in view of a skilled artisan.
 In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 
Yun teaches wherein the pouch case comprises a metal layer that can be aluminum, steel, stainless steel or the like as well as insulating layers making up the sealing sheets (Yun [0050]). The current modification includes Su-Jin's adhesive member made of polyester or epoxy that is attached to the pouch casing of Yun (Su-Jin  [0028], also note that Su-Jin’s pouch casing is made of aluminum as well), but fails to teach wherein the adhesive member is made of polyurethane.

Fung discloses a lithium aluminum packaging process for lithium batteries in which an adhesive layer is used in the packaging process. Fung teaches of a fluorine-containing polyurethane bonding adhesive containing epoxy resin (Fung [0022]) such that an adhesive layer is formed and used in the packaging process (Fung [0023]) and  so that the adhesive member will have enhanced properties (Fung [0026]). 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Su-Jin’s adhesive member by adding the polyurethane resin of Fung to the adhesive member of Su-Jin 

Modified Yun would then contain a casing with an aluminum layer and a polyurethane adhesive and therefore would inherently have a peel off strength of 3 kgf/in or more when measure by a T-peel test when curing for 2 hours. 
While the prior art does not explicitly teach the peel-off strength of 3 kgf/in or more measured by a T-peel test when curing for 2 hours, these properties are considered inherent in the prior art barring any differences shown by objective evidence between modified Yun disclosed in the prior art and the applicant. As adhesive agent taught by the prior art and the applicant are identical within the scope of claim 1, modified Yun inherently teaches the peel-off strength of 3 kgf/in or more measured by a T-peel test when curing for 2 hours Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

	Regarding claim 3, modified Yun teaches all the claim limitations of claim 1. Through the modification of claim 1, modified Yun teaches wherein the adhesive member is made of a fluorine containing polyurethane bonding adhesive containing epoxy resin as taught in by Fung (Fung [0022]).

Regarding claim 5, modified Yun teaches all of the claim limitations of claim 3. Modified Yun discloses the adhesive member cured between the folded folding part and the case as seen in Figure 5a of Su-Jin, but is silent to the thickness of the adhesive member.  However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the 

Regarding claim 7, modified Yun teaches all of the claim limitations of claim 1. Su-Jin further teaches of the adhesive member being located (Su-Jin Figure 5a) at the folding part and depicts a length of the folded folding part located at the folding part as the following equation: 
    PNG
    media_image1.png
    13
    100
    media_image1.png
    Greyscale
 (wherein, W is a distance in which the case of the surface on which the electrode tab is not formed and the folding part are adhered to each other by injecting the adhesive member into the folding part).
 It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Su-Jin’s adhesive member used in the battery of Yun such that the adhesive member covers at least two thirds (2/3) the height of distance in which the case of the surface on which the electrode tab is not formed and the folding part are adhered to each other by injecting the adhesive member into the folding part such that the adhesive binds the folding part to the case.

Regarding claim 8, modified Yun teaches all of the claim limitations as set forth in claim 1. Modified Yun teaches of the adhesive being made of polyurethane but fails to teach of the adhesive having a static shear holding time of 250 hours or more at a temperature 85C and a humidity of 85%. 
Modified Yun discloses a polyurethane adhesive member cured between the folded folding part and the case as see in Figure 5a of Su-Jin, but is silent to the static shear holding time of 250 hours or more at a temperature 85oC and a humidity of 85%. However it has been held that when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.

Regarding claim 10, modified Yun teaches all of the claim limitations of claim 1 above. Modified Yun fails to teach wherein the polyurethane adhesive has a dielectric breakdown voltage of 5 to 20 kV/mm. Modified Yun discloses a polyurethane member cured between the folded folding part and the case as seen in Figure 5a of Su-Jin, but is silent to the dielectric breakdown voltage of 5 to 20 kV/mm. However it has been held that when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.

Regarding claims 11 and 12, modified Yun teaches all of the claim limitations as set forth in claim 1. Yun fails to teach wherein the sealing parts are being formed on three or four sides along the peripheries of the electrode assembly, however, Su-Jin teaches the sealing parts being formed on three 

Regarding claim 13, modified Yun teaches all of the claim limitations as set forth in claim 12. Yun further teaches of a bottom part such as Figure 1 area 120 that is on one side in which the sealing part is not formed. Alternatively, Su-Jin further teaches of a bottom part (Su-Jin Figure 3a) that is formed on one side in which the sealing part is not formed (Su-Jin [0026]).

Regarding claim 14, modified Yun teaches all of the claim limitations as set forth in claim 1. Yun further teaches wherein the case having a forming part formed therein that includes a space to house the electrode assembly (Yun Figure 2 electrode assembly 110 included within the sealing layers 122 and 124 of the pouch 120).

Regarding claim 15, modified Yun teaches all of the claim limitations as set forth in claim 14. Yun further teaches of a forming part having a depth in which the electrode assembly is housed (Yun Figure 2), but is silent to the dimensions of the depth of the forming part.
 However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.

Regarding claim 16, modified Yun discloses all of the claim limitations as set forth in claim 15. Yun teaches of a forming part having a depth in which the electrode assembly is housed and the inside of the forming part having an angle therein (Yun Figure 2), but is silent to the angle of the forming part being 96 degrees or more and 114 degrees or less. 
However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.

Regarding claim 17, modified Yun discloses all of the claim limitations as set forth in claim 15. Su-Jin further teaches of a thickness of the adhesive member being applied between the folding part and the case, but fails to teach of the thickness being determined according to the depth of the forming part where the depth of the forming part is 3.8 mm or more and 7 mm or less and the thickness of the adhesive member is 0.36 mm or more and 2.12 mm or less. 
However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2015/0303413 A1) in view of Su-Jin (KR-10-20160077871, machine translation is relied upon in the following rejection) and Fung et al. (US 20150104698-hereinafter Fung) as applied to claim 1 above, and further in view of Werner (US 20140147730).

Regarding claim 4, modified Yun teaches all of the limitation of claim 1. Yun further shows wherein the folding part and the surface of the case are relative to one another, but fails to depict or state an angle within a range of 5 degrees or more and 25 degrees or less between the folded folding part and the case.
Werner discloses a battery pouch that is sealed and folded to minimize the space used and to maximize the space efficiency (Werner [0035]).However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Yun’s angle between the folded folding part and one surface of the case to be between 5-25 degrees because Werner teaches that space is reduced and the space efficiency is maximized. The addition of an angle between 5-25 degrees would not change the function of the battery and battery casing thus a change in design/ shape by a modification to add an angle between 5-25 degrees would not cause a change in function of the battery and could be obvious in view of a skilled artisan. 
In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2015/0303413 A1) in view of Su-Jin (KR-10-20160077871, machine translation is relied upon in the following rejection) and Fung et al. (US 20150104698-hereinafter Fung) as applied to claim 1 above, and further in view of Hatano et al. (US 5527616- hereinafter Hatano).

Regarding claim 9, modified Yun teaches all of the claim limitations of claim 1. Fung fails to teach wherein the polyurethane adhesive has a viscosity of 10000 to 15000 cps at a temperature of 120 C.
Hatano discloses a laminate for flexible packaging by joining a plurality of flexible blank via layers of a polyurethane adhesive agent. Hatano teaches a polyurethane adhesive having a viscosity ranging from 500 to 40000 cps at a temperature of 120oC (Hatano col. 6 lines 57-64). The use of the polyurethane adhesive with the viscosity described above so that the adhesive agent can be efficiently applied uniformly and at a reduced thickness without losing the adhesive strength. 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Fung’s polyurethane adhesive to incorporate the teachings of Hatano’s to ensure that the viscosity of the polyurethane at a temperature of 120oC is between 500 to 40000 cps. Furthermore, a skilled artisan would appreciate that Fung’s polyurethane would have a viscosity within this range at the given temperature so that the polyurethane adhesive could be used at a reduced thickness without losing its adhesive strength. As made through the modification of claim 1, Fung’s polyurethane adhesive is incorporated into the battery of Yun to adhere the folded folding parts to the pouch casing.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the rejection of record because the cited references in the previous office action fail to teach nor render obvious (a) wherein the folding part is configured not to protrude from the case and does not follow the equation 1 as claimed, (b) the prior art reference of Hong is not formed entirely by folding the sealing parts as Hong teaches an extension part that is folded twice wherein the sealing part of Hong appears to be only folded once, (c) the prior art reference of Yoon only describes folding one and not twice as is required by the claim and instead the sealed portions are cut and only folded once, (d) applicant argues that the change in relative dimensions used through out the rejection cannot be done as there are many difference between the claimed subject matter and the prior art of record. 
Arguments (a)-(c) are not persuasive in view of the updated rejection of record. Argument (d) is not persuasive as the relative dimensions of different features as claimed would not change the function of the battery, therefore, adjusting the dimensions of different features would have no functional impact on the battery. Examiner further notes that Applicant argues features not claimed and embodiments not used within the rejection of record. The rejection of record has been updated rendering the arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727